
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 235
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Towns submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing April 23 as National
		  Sovereignty and Children’s Day in Turkey.
	
	
		Whereas, on April 23, 1920, during the War of Independence
			 that the Grand National Assembly met in Ankara to lay down the foundations of a
			 new, independent, secular, and modern Republic of Turkey;
		Whereas following the signing of the Lausanne Treaty on
			 July 24, 1923, Mustafa Kemal Ataturk, the founder of the Turkish Republic,
			 began the task of establishing the institutions of the new state of
			 Turkey;
		Whereas Ataturk declared that April 23 would not only be
			 National Sovereignty Day, but would also be designated Children’s Day;
		Whereas Ataturk made such a designation as an
			 acknowledgment that he was entrusting in the hands of the youth the
			 protection of [Turkey’s] sovereignty and independence;
		Whereas this was believed to be the first time that any
			 government dedicated a day to children;
		Whereas every year since April 23, 1924, this day has been
			 celebrated as a national holiday in Turkey;
		Whereas on Children’s Day, children stand in for high
			 ranking government officials and replace parliamentarians in the Grand National
			 Assembly to conduct the nation’s business and undertake debates on matters of
			 concern to children;
		Whereas over the last 20 years, Turkish officials have
			 sought to internationalize children’s day by extending invitations to children
			 globally to participate in the nation’s festivities on that day; and
		Whereas the importance of Children’s Day has been
			 recognized by the international community with UNICEF designating this day as
			 International Children’s Day and with more than 60 nations participating in the
			 celebration of International Children’s Day every year: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)acknowledges the importance of honoring our
			 children and welcomes United States participation in International Children’s
			 Day;
			(2)thanks the
			 Government and citizens of Turkey for being the first to recognize the
			 importance of children to the nation and the world; and
			(3)congratulates the
			 people of Turkey for the vibrancy of their parliamentary democracy.
			
